Per curiam.
Scott Siegelman filed a petition for voluntary surrender of license. He admitted that he had pled guilty to two charges of possession of cocaine with intent to distribute, and that by committing those crimes he had violated Standard 66 of Rule 4-102 of the Rules and Regulations of the State Bar of Georgia. The special master recommends that this court allow Mr. Siegelman to voluntarily surrender his license. This recommendation is approved and adopted.

All the Justices concur.

*648Decided December 5, 1989.
William P. Smith III, General Counsel State Bar, Joe David Jackson, Assistant General Counsel State Bar, for State Bar of Georgia.